Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meggan F. Duffy on 12/02/2021.
The application has been amended as follows:
Claim 31:
Line 4, After “that engages”, ADD:  “an inner surface of the body and”
Line 9, After “support member”, ADD:  “each rod”
Line 10, After “a fastener”, ADD:  “each rod”
Allowable Subject Matter
Claims 21–26 and 30–40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations a ring-shaped support member that engages an inner surface of the body.  The closest prior arts are Legille et al. (USPN 4162784), Granberg (USPN 3003516), Kazyaka et al. (USPN 5610360), Lin et al. (US PGPub 20150300525 A1), Brumm (USPN 3690344), Duthion 
The prior art Legille discloses a noise attenuation device that includes a plurality of plates located within a body.  Each plate has multiple radial portions that secures the plates together using rods.  These rods are secured to the outer edge of the plates.  Legille, does not disclose a ring-shaped support member that engages an inner surface of the body.  
The prior art Granberg discloses a flow control valve, but does not disclose a noise attenuation assembly.  
The prior art Kazyaka discloses a plurality of rods located on each plate, but does not disclose any other elements of the limitations within the claim.  
The prior art Lin discloses a noise attenuation assembly affixed to a valve assembly.  The noise attenuation assembly includes multiple plates located within the body of the noise attenuator.  These plates are secured using a single rod.  Lin does not disclose a ring-shaped support member that engages an inner surface of the body.  
The prior art Brumm discloses a noise attenuation assembly including plates secured together by a plurality of rods.  These rods are secured on the outer edge of each plate.  Brumm does not disclose the plates having a plurality of holes.  Nor does Brumm disclose a ring-shaped support member that engages an inner surface of the body.  
The prior art Duthion discloses a noise attenuation assembly, but does not disclose a plurality of plates.  
The prior art Folk discloses a flow control valve, but does not disclose a noise attenuation assembly.  
The prior art Mogami discloses a noise attenuation assembly having a plurality of plates secured together within the noise attenuation body.  Each of the plates include a plurality of holes.  Mogami does not disclose a plurality of rods that extends through each of the plates.  Instead, there is one rod per plate.  Additionally, there is no ring-shaped support member that engages an inner surface of the body.
The prior art Sishtla discloses a noise attenuation assembly that has a ring-shaped support member.  The ring-shaped support member includes a holes to secure the ring-shaped support member using a plurality of rods.  Sishtla does not disclose a plurality of plates.  Additionally, Sishtla teaches securing the ring-shaped support member external to the noise attenuation assembly in order to tighten the reactive plates together.  Therefore, Sishtla does not teach the ring-shaped support member that engages an inner surface of the body
The prior art Gallagher discloses a noise attenuation assembly that has a ring-shaped support member.  Gallagher, however does not disclose a plurality of plates.  Additionally, Gallagher teaches securing the ring-shaped support member external to the noise attenuation assembly in order to tighten the reactive plates together.  
None of the prior arts teach limitations a ring-shaped support member that engages an inner surface of the body as it relates to securing the ring-shaped support member to the body, which is independent claims 21, 31 and 37.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753